Ector, P. J.
The judgment in this case must be reversed because it appears from the record that another and different, oath was administered to the jury than the one prescribed by law. Any other oath than the one prescribed is, in contemplation of law, no oath. If the judgment had recited that the jury were “ duly sworn,” or that the jury were- “ sworn according to law,” it would be sufficient; the court would presume that the proper oath was administered to-the jury. But the oath administered in this case is set. forth in the record, and “no presumption can be indulged to impeach its verity.”
In the case of Edmondson v. The State, 41 Texas, 501, our supreme court say : “ The record recites that the jury were ‘ sworn to well and truly try the issue joined between the state of Texas and Luke Edmondson.’ This is not the-oath required by law to be administered. If the record assumes to set forth the oath, it should do it correctly. It-is sufficient, however, if it states that the jury were sworn 'according to law,’ without attempting to set out the oath,, and that, we think, is the better plan.” See, also, Arthur v. The State, 3 Texas, 405; Bawcomb v. The State, 41 Texas, *497191; Martin v. The State, 40 Texas, 19; Smith v. The State, 1 Texas Ct. of App. 408.
We find no other error committed on the trial of the cause that would require a reversal.
Reversed and remanded.